Title: Certification of C. W. F. Dumas’ Oath of Allegiance to the United States, 16 December 1780
From: Adams, John,Searle, James
To: 


     
      Amsterdam December 16. 1780
     
     Charles William Frederick Dumas, personally appeared before Us and took the Oath of Allegiance to the United States of America, upon the holy Evangelists of Almighty God.
     
      John Adams Minister Plenipotentiary from the United States
      James Searle Member of Congress for the Commonwealth of Pensylvania
     
     